ORDER
In this workers’ compensation case, Flat River Glass (“Flat River”) appeals from a judgment of the Labor and Industrial Relations Commission awarding John Jennings permanent total disability benefits to be paid by Flat River. Flat River argues that there was not substantial evidence in the record to justify finding Jennings permanently and totally disabled, and that even if this finding were supported by the evidence the benefits should be paid by the Second Injury Fund. Jennings cross-appeals, asserting that the Second Injury Fund should pay his benefits.
We have examined the record on appeal and find that the Commission’s findings were supported by competent and substan*481tial evidence, and are not contrary to the overwhelming weight of the evidence. Section 287.495 RSMo 1994. No jurisprudential purpose would be served by a written opinion. Rule 84.16(b). Jennings’ cross-appeal is dismissed as moot.
The judgment of the Labor and Industrial Relations Commission is affirmed.